


Exhibit 10.2

AMENDED EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT is entered into as of the 12th day of September, 2006,
by and between SEALY CORPORATION, a Delaware corporation (the “Company”), and
the Employee (as defined below).

W I T N E S S E T H:

WHEREAS, the Company and the Employee (collectively “the Parties”) desire to
enter into this Amended Employment Agreement (the “Agreement”) as hereinafter
set forth to replace all prior employment agreements between the parties hereto;

NOW, THEREFORE, the Company and Employee agree as follows:

1.             MAJOR DEFINED TERMS.

(a)                                  “Annual Base Salary” shall be four hundred
twenty-one thousand eight dollars ($421,008), subject to annual review by the
Human Resources Committee of the Board and may during the Employment Term be
increased, but not decreased, to the extent, if any, that said Committee may
determine.

(b)                                 “Cause” shall be as defined in Subsection
4(b) below.

(c)                                  “Good Reason” shall be as defined in
Subsection 4(g) below.

(d)                                 “Employee” shall mean James B. Hirshorn.

(e)                                  “Employee Address” is 8 Hillwind Court
Greensboro, North Carolina 27408.

(f)                                    “Employment Term” shall:

(i)             be for an initial two (2) year term commencing on the date of
this Agreement, which term shall automatically  be extended one calendar day for
each calendar day that the Employee is employed by the Company after the date of
this Agreement  so that the remaining Employment Term shall always be two (2)
years;

(ii)          provided that the Employment Term, as provided in Section 4
hereof, may be terminated prior to the date specified above in this Subsection
1(f).

(g)                                 “Position” shall mean Senior Executive Vice
President, Finance, Operations, R&D.

(h)                                 “Target Annual Bonus Percentage” shall be
forty-five percent (45%) of Employee’s Annual Base Salary with a range of zero
percent (0%) to ninety percent (90%) of Annual Base Salary.

2.             POSITION, DUTIES, AND RESPONSIBILITIES.  Subject to the
conditions set forth herein, at all times during the Employment Term, the
Employee shall:

(a)                                  Hold the Position reporting to the Chief
Executive Officer of the Company (the “Chief Executive Officer”);

(b)                                 Have those duties and responsibilities, and
the authority, customarily possessed by the Position at comparable size
corporations and such additional duties as may be assigned to the Employee from
time to time by the Board of Directors of the Company (the “Board”)  or the
Chief Executive Officer which are consistent with the Position at a major
corporation;

 

--------------------------------------------------------------------------------


(c)                                  Adhere to such reasonable written policies
and directives, and such reasonable unwritten policies and directives as are of
common knowledge to executive officers of the Company, as may be promulgated
from time to time by the Board or the Chief Executive Officer and which are
applicable to executive officers of the Company;

(d)                                 Invest in the Company only in accordance
with any insider trading policy of the Company in effect at the time of the
investment; and

(e)                                  Devote the Employee’s entire business time,
energy, and talent to the business, and to the furtherance of the purposes and
objectives, of the Company, and neither directly nor indirectly act as an
employee of or render any business, commercial, or professional services to any
other person, firm or organization for compensation, without the prior written
approval of the Board or the Chief Executive Officer.

Nothing in this Agreement shall preclude the Employee from devoting reasonable
periods of time to charitable and community activities or the management of the
Employee’s investment assets, provided such activities do not interfere with the
performance by the Employee of the Employee’s duties hereunder.

3.             SALARY, BONUS AND BENEFITS.  For services rendered by the
Employee on behalf of the Company during the Employment Term, the following
salary, bonus and benefits shall be provided to the Employee by the Company:

(a)                                  The Company shall pay to the Employee, in
equal installments, according to the Company’s then current practice for paying
its executive officers in effect from time to time during the Employment Term,
the Annual Base Salary.

(b)                                 The Employee shall participate in the Sealy
Corporation Annual Bonus Plan (the “Bonus Plan”) in accordance with the
provisions of that Plan as in effect as of the date of this Agreement based on
the Target Annual Bonus Percentage.

(c)                                  The Employee shall be eligible for
participation in such other benefit plans, including, but not limited to, the
Company’s Profit Sharing Plan and Trust, Executive Severance Benefit Plan,
Benefit Equalization Plan, Short-Term and Long Term Disability Plans, Group Term
Life Insurance Plan, Medical Plan or PPO, Dental Plan, the 401(k) feature of the
Profit Sharing Plan and the 1998 Stock Option Plan, as the Board may adopt from
time to time and in which the Company’s executive officers are eligible to
participate.  Such participation shall be subject to the terms and conditions
set forth in the applicable plan documents.  As is more fully set forth in
Section 6 hereof, the Employee shall not be entitled to duplicative payments
under this Agreement and the Executive Severance Benefit Plan.

(d)                                 Without limiting the generality of
Subsection 3(c) above, for so long as such coverage shall be available to the
executive officers of the Company, the Employee shall be eligible to participate
in the Company’s Group Term Life Insurance Plan with a death benefit to be
provided at the level of one and one half (1 ½) times annual base salary at
Company expense, plus extended coverage with a death benefit to be provided of
at least the level in effect on the date of this Agreement for the Employee
under such Plan at the Employee’s discretion and expense.

(e)                                  The Employee shall be entitled to take,
during each calendar year period during the Employment Term, vacation time equal
to four (4) weeks per year.

(f)                                    In addition, the Parties do hereby
further confirm that any shares of Class A Common Stock of the Company (“Class A
Shares”), and any options to purchase additional Class A Shares previously
granted to Employee are in addition to, and not in lieu of, any shares or
options which may be granted under any other plan or arrangement of the

 

 

2

--------------------------------------------------------------------------------


                                                Company after the date of this
Agreement, and (b) the various stock agreements and stock option agreements, and
any related Stockholder Agreement (the “Stockholder Agreement”) between the
Parties (such agreements being hereinafter referred to collectively as the
“Pre-existing Agreements”), all remain in full force and effect except as
otherwise provided herein.  Notwithstanding the foregoing, to the extent that
any provision contained herein is inconsistent with the terms of any of the
Pre-existing Agreements, the terms of this Agreement shall be controlling.

4.             TERMINATION OF EMPLOYMENT.  As indicated in Subsection 1(f)(ii),
the Employment Term may terminate prior to the date specified in
Subsection 1(f)(i) as follows:

(a)                                  The Employee’s employment hereunder will
terminate without further notice upon the death of the Employee.

(b)                                 The Company may terminate the Employee’s
employment hereunder effective immediately upon giving written notice of such
termination for “Cause”.  For these purposes, “Cause” shall mean the following:

                                                                                                                                                            
(i)        Commission by the Employee (evidenced by a conviction or written,
voluntary and freely given confession) of a criminal act constituting a felony;

                                                                                                                                                         
(ii)        Commission by the Employee of a material breach or material default
of any of the Employee’s agreements or obligations under any provision of this
Agreement, including, without limitation, the Employee’s agreements and
obligations under Subsections 2(a) through 2(e) and Sections 8 and 9 of this
Agreement, which is not cured in all material respects within thirty (30) days
after the Chief Executive Officer or the designee thereof gives written notice
thereof to the Employee; or

                                                                                                                                                      
(iii)        Commission by the Employee, when carrying out the Employee’s duties
under this Agreement, of acts or the omission of any act, which both: 
(A) constitutes gross negligence or willful misconduct and (B) results in
material economic harm to the Company or has a materially adverse effect on the
Company’s operations, properties or business relationships.

(c)                                  The Employee’s employment hereunder may be
terminated by the Company upon the Employee’s disability, if the Employee is
prevented from performing the Employee’s duties hereunder by reason of physical
or mental incapacity for a period of one hundred eighty (180) consecutive days
in any period of two consecutive fiscal years of the Company, but the Employee
shall be entitled to full compensation and benefits hereunder until the close of
such one hundred and eighty (180) day period.

(d)                                 The Company may terminate the Employee’s
employment hereunder without Cause at any time upon thirty (30) days written
notice.

(e)                                  The Employee may terminate employment
hereunder effective immediately upon giving written notice of such termination
for “Good Reason”, as defined in Subsection 4(g) below.

(f)                                    The Employee may terminate employment
hereunder without Good Reason at any time upon thirty (30) days written notice.

(g)                                 For purposes of this Agreement, “Good
Reason” means the occurrence of (i) any reduction in either the annual base
salary of the Employee or the Target Annual Bonus Percentage or maximum annual
bonus percentage applicable to the Employee under the Bonus Plan, (ii) any
material reduction in the position, authority or office of the

 

 

3

--------------------------------------------------------------------------------


                                                Employee, (iii) any material
reduction in the Employee’s responsibilities or duties for the Company, (iv) any
material adverse change or reduction in the aggregate “Minimum Benefits,” as
hereinafter defined, provided to the Employee as of the date of this Agreement
(provided that any material reduction in such aggregate Minimum Benefits that is
required by law or applies generally to all employees of the Company shall not
constitute “Good Reason” as defined hereunder), (v) any relocation of the
Employee’s principal place of work with the Company to a place more than
twenty-five (25) miles from the geographical center of Greensboro, North
Carolina, or (vi) the material breach or material default by the Company of any
of its agreements or obligations under any provision of this Agreement.  As used
in this Subsection 4(g), an “adverse change or material reduction” in the
aggregate Minimum Benefits shall be deemed to result from any reduction or any
series of reductions which, in the aggregate, exceeds five percent (5%) of the
value of such aggregate Minimum Benefits determined as of the date of this
Agreement.  As used in this Subsection 4(g), Minimum Benefits are life
insurance, accidental death, long term disability, short term disability,
medical, dental, and vision benefits and the Company’s expense reimbursement
policy The Employee within ninety (90) days of obtaining notice of Good Reason
shall give written notice to the Company on or before the date of termination of
employment for Good Reason stating that the Employee is terminating employment
with the Company and specifying in detail the reasons for such termination.  If
the Company does not object to such notice by notifying the Employee in writing
within five (5) days following the date of the Company’s receipt of the
Employee’s notice of termination, the Company shall be deemed to have agreed
that such termination was for Good Reason.  The parties agree that “Good Reason”
will not be deemed to have occurred merely because the Company becomes a
subsidiary or division of another entity provided the Employee continues to
serve in the position set forth in Section 2 above of such subsidiary or
division and such subsidiary or division is comparable in size to the
organization consisting of the Company and its subsidiaries.  The parties
further agree that “Good Reason” will be deemed to have occurred if the
purchaser, in connection with the sale or transfer of all or substantially all
of the assets of the Company, does not assume this Agreement in accordance with
Section 11 hereof.  If the Employee does not give a written termination notice
to the Company within ninety (90) days of the Employee obtaining notice of such
Good Reason, then such Good Reason shall no longer provide a basis for the
employee’s termination of employment with the Company.

5.                                       SEVERANCE COMPENSATION.  If the
Employee’s employment is terminated, the following severance provisions will
apply:

(a)                                  If the Employee’s employment is terminated
by the Company other than for Cause or is terminated by the Employee for Good
Reason, then, through the remaining Employment Term as specified in Subsection
1(f) hereof, determined without regard to Subsection 1(f)(ii) hereof, (such
remaining Employment Term calculated without regard to Subsection 1(f)(ii) is
hereinafter referred to as the “Payment Term”) the Company shall:

                                                                                                                                                            
(i)        continue to pay the Employee’s annual base salary in the then
prevailing amount and at the times specified in Subsection 3(a) hereof, or if
such annual base salary has decreased during the one year period ending on the
Employee’s termination of employment, at the highest rate in effect during such
one year period;

                                                                                                                                                         
(ii)        continue the Employee’s participation in the Bonus Plan as provided
in Subsection 3(b) hereof provided that the Company will:

(A)                              pay the Employee a bonus under the Bonus Plan
for the partial year period ending on the date of the Employee’s termination of
employment calculated as if the Employee had continued to be employed for the
entire year except that the Employee’s bonus

 

 

4

--------------------------------------------------------------------------------


                                                percentage (calculated at the
time and in the manner customary as of the date of this Agreement, but
disregarding the termination of employment of the Employee) shall be applied to
the Employee’s annual base salary payable in accordance with Subsection 3(a)
hereof for the partial year period ending on the Employee’s termination of
employment; and

(B)                                thereafter, during the remainder of the
Payment Term, a bonus equal to the Employee’s Target Annual Bonus Percentage,
multiplied by the Employee’s annual base salary in the amount specified in
Subsection 5(a)(i) payable during the year (or portion thereof) for which the
bonus is being calculated; with such amounts being payable when bonuses under
the Bonus Plan are customarily payable, except that the final bonus shall be
payable with the final payment of the annual base salary under Subsection
5(a)(i) hereof;

(iii)       continue in effect the medical and dental coverage, and any life
insurance protection (including life insurance protection being paid for by the
Employee), being provided to the Employee immediately prior to the Employee’s
termination of employment, or if any of such benefits have decreased during the
one year period ending on the Employee’s termination of employment, at the
highest level in effect during such one year period; and

(iv)              pay for executive outplacement services for the Employee from
a nationally recognized executive outplacement firm at the level provided for
vice-presidents of comparable size corporations, provided that such outplacement
services will be provided for a one year period commencing on the date of
termination of employment regardless of the Payment Term.

(b)                                 If the Employee’s employment hereunder
terminates due to the Employee’s death, disability, termination by the Company
for Cause or termination by the Employee other than for Good Reason, then no
further compensation or benefits will be provided to the Employee by the Company
under this Agreement following the date of such termination of employment other
than payment of compensation earned to the date of termination of employment but
not yet paid.   As more fully and generally provided in Section 15 hereof, this
Subsection 5(b) shall not be interpreted to deny the Employee any benefits to
which he may be entitled under any plan or arrangement of the Company applicable
to the Employee.  Likewise, this Subsection 5(b) shall not be interpreted to
entitle the Employee to a bonus under the Bonus Plan following his termination
of employment except as provided in the Bonus Plan which requires employment on
the last day of the Company’s taxable year as a condition to receipt of a bonus
thereunder for such year except in the cases of death, disability or retirement
at or after either age 62 with ten years of service with the Company or age 65.

(c)                                  Notwithstanding anything contained in this
Agreement to the contrary, other than Section 15 hereof, if the Employee
breaches any of the Employee’s obligations under Section 8 or 9 hereof, no
further severance payments or other benefits will be payable to the Employee
under this Section 5.

 

 

5

--------------------------------------------------------------------------------


6.             SEVERANCE PLAN.  It is the intention of the Parties that this
Agreement provide special benefits to the Employee.  If at any time the
Company’s Executive Severance Benefit Plan would provide better cash severance
benefits to the Employee than this Agreement, the Employee may elect to receive
such better cash severance benefits in lieu of the cash severance benefits
provided under Subsections 5(a)(i) and 5(a)(ii) this Agreement, while continuing
to receive any other benefits or coverages available under this Agreement.  If
this Agreement would provide better cash severance benefits to the Employee than
the Company’s Executive Severance Benefit Plan, the Employee shall receive the
cash severance benefits under this Agreement, as well as any other benefits or
coverages available under this Agreement.  In such case, the cash severance
benefits under this Agreement shall be in lieu of the cash severance benefits
payable under the Company’s Executive Severance Benefit Plan.

7.             PLAN AMENDMENTS.  To the extent any provisions of this Agreement
modify the terms of any existing plan, policy or arrangement affecting the
compensation or benefits of the Employee, as appropriate, (a) such modification
as set forth herein shall be deemed an amendment to such plan, policy or
arrangement as to the Employee, and both the Company and the Employee hereby
consent to such amendment, (b) the Company will appropriately modify such plan,
policy or arrangement to correspond to this Agreement with respect to the
Employee, or (c) the Company will provide an “Alternative Benefit,” as defined
in Section 13 hereof, to or on behalf of the Employee in accordance with the
provisions of such Section 13.

8.             CONFIDENTIAL INFORMATION.  The Employee agrees that the Employee
will not, during the Employment Term or at any time thereafter, either directly
or indirectly, disclose or make known to any other person, firm, or corporation
any confidential information, trade secret or proprietary information of the
Company that the Employee may acquire in the performance of the Employee’s
duties hereunder (except in good faith in the ordinary course of business for
the Company to a person who will be advised by the Employee to keep such
information confidential) or make use of any of such confidential information
except in the performance of the Employee’s duties or when required to do so by
legal process, by any governmental agency having supervisory authority over the
business of the Company or by any administrative or legislative body (including
a committee thereof) that requires the Employee to divulge, disclose or make
accessible such information.  In the event that the Employee is so ordered, the
Employee shall so advise the Company in order to allow the Company the
opportunity to object to or otherwise resist such order.  Upon the termination
of the Employee’s employment with the Company, the Employee agrees to deliver
forthwith to the Company any and all proprietary literature, documents,
correspondence, and other proprietary materials and records furnished to or
acquired by the Employee during the course of such employment. In the event of a
breach or threatened breach of this Section 8 by the Employee, the Company will
be entitled to preliminary and permanent injunctive relief, without bond or
security, sufficient to enforce the provisions hereof and the Company will be
entitled to pursue such other remedies at law or in equity which it deems
appropriate.

9.             NON-COMPETITION.   In consideration of this Agreement, the
Employee agrees that, during the Employment Term, and for one year thereafter,
the Employee shall not act as a proprietor, investor, director, officer,
employee, substantial stockholder, consultant, or partner in any mattress
retailer which does not sell Sealy products or with any of the following
mattress manufacturing companies or their affiliates: Simmons, Serta, Spring
Air, and Kingsdown. The Employee understands that the foregoing restrictions may
limit the Employee’s ability to engage in certain business pursuits during the
period provided for above, but acknowledges that the Employee will receive
sufficiently higher remuneration and other benefits from the Company hereunder
than the Employee would otherwise receive to justify such restriction.  The
Employee acknowledges that the Employee understands the effect of the provisions
of this Section 9, and that the Employee has had reasonable time to consider the
effect of these provisions, and that the Employee was encouraged to and had an
opportunity to consult an attorney with respect to these provisions.  The
Company and the Employee consider the restrictions contained in this Section 9
to be reasonable and necessary.  Nevertheless, if any aspect of these
restrictions is found to be unreasonable or otherwise unenforceable by a court
of competent jurisdiction, the Parties intend for such restrictions to be
modified by such court so as to be reasonable and enforceable and, as so
modified by the court, to be fully enforced.   In the event of a breach or
threatened breach of this Section 9 by the Employee, the Company will be
entitled to preliminary and permanent injunctive relief, without bond or
security, sufficient to enforce the provisions hereof and the Company will be
entitled to pursue such other remedies at law or in equity which it deems
appropriate.

 

 

6

--------------------------------------------------------------------------------


10.           NOTICES.  For purposes of this Agreement, all communications
provided for herein shall be in writing and shall be deemed to have been duly
given when hand delivered or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

(a)           If the notice is to the Company:
Mr. David McIlquham
Chief Executive Officer
Sealy Corporation
One Office Parkway
Trinity, North Carolina 27370



With a copy to:

Mr. Kenneth  L. Walker
Corporate Vice President, General Counsel & Secretary
Sealy Corporation
One Office Parkway
Trinity, NC   27370

 

(b)                                 If the notice is to the Employee:

At the Employee Address

or to such other address as either party may have furnished to the other in
writing and in accordance herewith; except that notices of change of address
shall be effective only upon receipt.

11.           ASSIGNMENT; BINDING EFFECT.  This Agreement shall be binding upon
and inure to the benefit of the parties to this Agreement and their respective
successors, heirs (in the case of the Employee) and permitted assigns.  No
rights or obligations of the Company under this Agreement may be assigned or
transferred by the Company except that such rights or obligations may be
assigned or transferred in connection with the sale or transfer of all or
substantially all of the assets of the Company, provided that the assignee or
transferee is the successor to all or substantially all of the assets of the
Company and such assignee or transferee expressly assumes the liabilities,
obligations and duties of the Company, as contained in this Agreement, either
contractually or as a matter of law.  The Company further agrees that, in the
event of a sale or transfer of assets as described in the preceding sentence, it
shall be a condition precedent to the consummation of any such transaction that
the assignee or transferee expressly assumes the liabilities, obligations and
duties of the Company hereunder.  No rights or obligations of the Employee under
this Agreement may be assigned or transferred by the Employee other than the
Employee’s rights to compensation and benefits, which may be transferred only by
will or operation of law, except as provided in this Section 11.

The Employee shall be entitled, to the extent permitted under any applicable
law, to select and change a beneficiary or beneficiaries to receive any
compensation or benefits payable hereunder following the Employee’s death by
giving the Company written notice thereof.  In the absence of such a selection,
any compensation or benefit payable under this Agreement following the death of
the Employee shall be payable to the Employee’s spouse, or if such spouse shall
not survive the Employee, to the Employee’s estate.  In the event of the
Employee’s death or a judicial determination of his incompetence, reference in
this Agreement to the Employee shall be deemed, where appropriate, to refer to
the Employee’s beneficiary, estate or other legal representative.

12.           INVALID PROVISIONS.  Any provision of this Agreement that is
prohibited or unenforceable shall be ineffective to the extent, but only to the
extent, of such prohibition or unenforceability without invalidating the
remaining portions hereof and such remaining portions of this Agreement shall
continue to be in full force and effect.  In the event that any provision of
this Agreement shall be determined to be invalid or unenforceable, the

 

 

7

--------------------------------------------------------------------------------


Parties will negotiate in good faith to replace such provision with another
provision that will be valid or enforceable and that is as close as practicable
to the provisions held invalid or unenforceable.

13.           ALTERNATIVE SATISFACTION OF COMPANY’S OBLIGATIONS.  In the event
this Agreement provides for payments or benefits to or on behalf of the Employee
which cannot be provided under the Company’s benefit plans, policies or
arrangements either because such plans, policies or arrangements no longer exist
or no longer provide such benefits or because provision of such benefits to the
Employee would adversely affect the tax qualified or tax advantaged status of
such plans, policies or arrangements for the Employee or other participants
therein, the Company may provide the Employee with an “Alternative Benefit,” as
defined in this Section 13, in lieu thereof.  The Alternative Benefit is a
benefit or payment which places the Employee and the Employee’s dependents in at
least as good of an economic position as if the benefit promised by this
Agreement (a) were provided exactly as called for by this Agreement, and (b) had
the favorable economic, tax and legal characteristics customary for plans,
policies or arrangements of that type.  Furthermore, if such adverse consequence
would affect the Employee or the Employee’s dependents, the Employee shall have
the right to require that the Company provide such an Alternative Benefit.

14.           ENTIRE AGREEMENT, MODIFICATION.  Subject to the provisions of
Section 15 hereof, this Agreement contains the entire agreement between the
Parties with respect to the employment of the Employee by the Company and
supersedes all prior and contemporaneous agreements, representations, and
understandings of the Parties, whether oral or written.  No modification,
amendment, or waiver of any of the provisions of this Agreement shall be
effective unless in writing, specifically referring hereto, and signed by both
Parties.

15.           NON-EXCLUSIVITY OF RIGHTS.  Notwithstanding the foregoing
provisions of Section 14, nothing in this Agreement shall prevent or limit the
Employee’s continuing or future participation in any benefit, bonus, incentive
or other plan, program, policy or practice provided by the Company for its
executive officers, nor shall anything herein limit or otherwise affect such
rights as the Employee has or may have under any stock option, restricted stock
or other agreements with the Company or any of its subsidiaries.  Amounts which
the Employee or the Employee’s dependents or beneficiaries are otherwise
entitled to receive under any such plan, policy, practice or program shall not
be reduced by this Agreement except as provided in Section 6 hereof with respect
to payments under the Executive Severance Benefit Plan if cash payments of
annual base salary are made hereunder.

16.           WAIVER OF BREACH.  The failure at any time to enforce any of the
provisions of this Agreement or to require performance by the other party of any
of the provisions of this Agreement shall in no way be construed to be a waiver
of such provisions or to affect either the validity of this Agreement or any
part of this Agreement or the right of either party thereafter to enforce each
and every provision of this Agreement in accordance with the terms of this
Agreement.

17.           GOVERNING LAW.  This Agreement has been made in, and shall be
governed and construed in accordance with the laws of, the State of North
Carolina.  The Parties agree that this Agreement is not an “employee benefit
plan” or part of an “employee benefit plan” which is subject to the provisions
of the Employee Retirement Income Security Act of 1974, as amended.

18.           TAX WITHHOLDING.  The Company may withhold from any amounts
payable under this Agreement such federal, state or local taxes as shall be
required to be withheld pursuant to any applicable law or regulation.  Where
withholding applies to Class A Shares, the Company shall make cashless
withholding available to the Employee.

19.           EXPENSE OF ENFORCEMENT.  The Company shall reimburse reasonable
attorney fees and expenses incurred by the Employee to enforce the provisions of
this Agreement, even if his claims are not successful, provided they are not
ultimately determined by the court to be frivolous.

20.           REPRESENTATION.  The Company represents and warrants that it is
fully authorized and empowered to enter into this Agreement and that the
performance of its obligations under this Agreement will not violate any
agreement between it and any other person, firm or organization.

 

 

8

--------------------------------------------------------------------------------


21.           SUBSIDIARIES AND AFFILIATES.  Notwithstanding any contrary
provision of this Agreement, to the extent it does not adversely affect the
Employee, the Company may provide the compensation and benefits to which the
Employee is entitled hereunder through one or more subsidiaries or affiliates,
including, without limitation, Sealy, Inc.

22.           NO MITIGATION OR OFFSET.   In the event of any termination of
employment, the Employee shall be under no obligation to seek other employment. 
Amounts due the Employee under this Agreement shall not be offset by any
remuneration attributable to any subsequent employment he may obtain.

 

23.           SOLE REMEDY.  The Parties agree that the remedies of each against
the other for breach of this Agreement shall be limited to enforcement of this
Agreement and recovery of the amounts and remedies provided for herein.  The
Parties, however, further agree that such limitation shall not prevent either
Party from proceeding against the other to recover for a claim other than under
this Agreement.

 

 

IN WITNESS WHEREOF, the Company and the Employee have executed this Agreement as
of the day and year first above written.

 

 

SEALY CORPORATION

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Jeffrey C. Claypool

 

Senior Vice President, General Human Resources

 

 

 

 

 

 

 

 

 

 

 

“EMPLOYEE”

 

 

 

 

 

 

 

 

 

 

 

James B. Hirshorn

 
